Citation Nr: 0011737	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  97-30 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly pension by reason of being in 
need of regular aid and attendance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The veteran served on active duty from January 1942 to August 
1945.  This appeal arises from a November 1996 rating 
decision of the Department of Veterans Affairs (VA), St. 
Petersburg, Florida, regional office (RO).

In March 1999, the Board of Veterans' Appeals (Board) 
remanded the case for additional development.  Subsequently, 
a July 1999 rating action granted special monthly pension at 
the housebound rate, and continued the denial of special 
monthly pension by reason of being in need of aid and 
attendance.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The veteran was granted a permanent and total disability 
rating for pension purposes in November 1996, and special 
monthly pension at the housebound rate in July 1999.  The 
veteran's current non-service connected disabilities include 
post-traumatic stress disorder and major depression, rated as 
100 percent disabling; arteriosclerotic heart disease with 
angina and hypertension, rated as 60 percent disabling; and 
esophageal stricture, rated as 30 percent disabling.

3.  The veteran's non-service connected disabilities have 
resulted in incapacity which requires care or assistance on a 
regular basis to protect him from hazards or dangers incident 
to his daily environment.  






CONCLUSION OF LAW

The requirements for special monthly pension on account of 
the need for the regular aid and attendance of another person 
have been met.  38 U.S.C.A. § 1521 (West 1991); 38 C.F.R. §§ 
3.351, 3.352(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  All relevant facts have been 
properly developed and no further assistance to the veteran 
is required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).

The veteran was granted a permanent and total disability 
rating for pension purposes in November 1996, and special 
monthly pension at the housebound rate in July 1999.  The 
veteran's current non-service connected disabilities include 
post-traumatic stress disorder and major depression, rated as 
100 percent disabling; arteriosclerotic heart disease with 
angina and hypertension, rated as 60 percent disabling; and 
esophageal stricture, rated as 30 percent disabling.

Under the applicable laws and regulations, where an otherwise 
eligible veteran is in need of regular aid and attendance, an 
increased rate of pension is payable.  38 U.S.C.A. § 1521(d) 
(West 1991).  Need for aid and attendance means helplessness 
or being so nearly helpless as to require the regular aid and 
attendance of another person.  38 C.F.R. §§ 3.351(b) (1999).  
For pension purposes, a person shall be considered to be in 
need of regular aid and attendance if such person (1) is 
blind or so nearly blind as to have corrected visual acuity 
of 5/200 or less, in both eyes, or concentric contraction of 
the visual field to 5 degrees or less; or (2) is a patient in 
a nursing home because of mental or physical incapacity.  38 
U.S.C.A. § 1502(b), (West 1991); 38 C.F.R. § 3.351(c) (1999).

Additionally, an eligible veteran may qualify for a grant of 
aid and attendance if he establishes a factual need under the 
criteria set forth in § 3.352(a).  In such a case, the 
veteran must show that he is disabled and in need of regular 
aid and attendance in carrying out the functions of his 
everyday life.  The following factors are accorded 
consideration in determining the need for regular aid and 
attendance: inability of claimant to dress or undress himself 
or to keep himself ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustment of appliances which normal persons would be unable 
to adjust without aid, such as supports, belts, lacing at the 
back, etc.); inability of claimant to feed himself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  

It is not required that all of the disabling conditions 
enumerated in this paragraph be found to exist before a 
favorable rating may be made.  The particular personal 
functions which the veteran is unable to perform should be 
considered in connection with his condition as a whole.  It 
is only necessary that the evidence establish that the 
veteran is so helpless as to need regular aid and attendance, 
not that there be a constant need.  Determinations that the 
veteran is so helpless, as to be in need of regular aid and 
attendance will not be based solely upon an opinion that the 
claimant's condition is such as would require him to be in 
bed.  They must be based on the actual requirement of 
personal assistance from others.  38 C.F.R. §3.352(a) (1999).

The record contains a statement from Tara S. Saini, M.D., the 
veteran's physician, dated in September 1997.  Dr. Saini 
noted that, due to his disabilities, the veteran was 
"housebound at present and requires constant attention at 
house."

A VA psychiatric examination was conducted in June 1999.  The 
examiner noted that the veteran had had vegetative signs and 
symptoms associated with depression since being involved in 
combat during World War II.  The veteran was accompanied by 
his wife, who was noted to be extremely supportive.  From the 
onset of the evaluation, the veteran showed marked 
psychomotor retardation and flat affect.  He did not engage 
in conversation, but answered questions with one or two word 
responses.  The veteran's mood was depressed, and he was slow 
to respond to questioning.  The examiner noted that the 
veteran was well-groomed and had an extremely supportive wife 
who assisted him with his activities of daily living.  The 
veteran's degree of social impairment, and his degree of 
inability to work, were both severe.  The diagnosis was post-
traumatic stress disorder and major depression, recurrent by 
history.  The examiner noted multiple vegetative signs and 
symptoms associated with depression and post-traumatic stress 
disorder.  The Global Assessment of Functioning (GAF) score 
was 30.  

As illustrated by the foregoing evidence, the veteran is 
neither blind nor a patient in a nursing home.  Therefore, to 
prevail in this case he must demonstrate that he is helpless 
or so nearly helpless as to require the regular aid and 
attendance of another person.  38 C.F.R. §§ 3.351(b) (1999).  

The Board has concluded that the above cited evidence 
supports the conclusion that the veteran's non-service 
connected disabilities, particularly his psychiatric 
disorder(s) have resulted in incapacity which requires care 
or assistance on a regular basis to protect him from hazards 
or dangers incident to his daily environment.  Dr. Saini 
indicated that the veteran required constant attention, and 
the recent VA examination noted multiple vegetative signs and 
symptoms and stressed the role the veteran's wife played in 
assisting him with his activities of daily living.  The 
current GAF score of 30 supports this conclusion; a GAF score 
between 21 and 30 indicates serious impairment in 
communication or judgment, and/or inability to function in 
almost all areas.  

Accordingly, as the overall record reflects the presence of 
such debilitation as contemplated by the pertinent laws and 
regulations, a grant of special monthly pension based on the 
need for regular aid and attendance is warranted.  38 
U.S.C.A. § 1521(d) (West 1991); 38 C.F.R. §§ 3.351, 3.352(a) 
(1999).


ORDER

Special monthly pension by reason of being in need of regular 
aid and attendance is granted.


		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 

